This is a suit in equity by the special administratrix of the estate of Adam Ficht, deceased, and his heirs at law to set aside a deed to defendants on the ground it was procured by undue influence. *Page 573 
Such a bill cannot be filed by a special administratrix,Union Trust Co. v. Kirchberg, 174 Mich. 161,* but, inasmuch as, in this instance, the special administratrix is also an heir at law of the deceased, she may join as an heir at law with the other plaintiffs.
Plaintiffs appeal from a decree dismissing their bill.
May 8, 1934, Adam Ficht, father of plaintiff's and defendant Anna Polczynski, then 75 years of age and a widower, by warranty deed, conveyed his modest home in the city of Hamtramck to defendants, his daughter and her husband, reserving the right to occupy the premises during his lifetime. Under the terms of the deed the grantees assumed and agreed to pay a small mortgage on the premises, as well as unpaid taxes and special assessments. This deed was recorded May 10, 1934. Mr. Ficht died, intestate, July 23, 1939, at the age of 80 years.
The bill alleged that Mr. Ficht was aged, weak, illiterate, had made a previous will, leaving the property to his children, and that the deed was the result of undue influence.
The record has been read and fails to establish undue influence. The fact that the deceased had previously expressed his intention to leave the property to all his children and executed a will to such effect did not prevent change of purpose on his part or, standing alone, prove his subsequent action was by reason of undue influence exercised by defendants.
The day the deed was executed he went with his son-in-law, defendant Joseph Polczynski, to the office of an insurance agent and notary public, who had prepared his previous will and talked his language, explained what he wanted to do and the deed was prepared, fully explained to him, and he *Page 574 
was informed that it supplanted the previous will. After execution of the deed the grantor and his daughter, Emilia Guminski, occupied the premises until his death. After receiving the deed in 1934, the grantees paid $975.19, in taxes, and expended $452.84 in repairs. At the time of the hearing the premises had a value of about $3,000.
In 1928 Mr. Ficht fell down stairs and injured his head, but there was no showing that such injury rendered him incompetent to execute the deed or made him susceptible to undue influence.
The evidence fails to establish the charge that the deed was obtained by undue influence.
The decree is affirmed, with costs to defendants.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, STARR, and BUTZEL, JJ., concurred.
* See 3 Comp. Laws 1929, § 15588 (Stat. Ann. § 27.2704). — REPORTER.